Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “convex” end surfaces of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant recites “upper radial raceway” and “lower radial raceway” for each of the first ring and the second ring of claim 11. While the summary paragraph [0022] does recite these elements, they are not found in the detailed description. Applicant does not have antecedent basis for these terms in the detail description.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since Applicant has not disclosed what is intended by “upper” and “lower” or which raceways are considered to be the upper and lower raceways, the metes and bounds of the claim are unclear.  For example, the first figure below shows one way Fig. 1 of the invention can be interpreted while the second figure below shows a different way. It is unclear if the terms “upper” and “lower” are nonce terms or if they are intended to impart a geometric distinction.

    PNG
    media_image1.png
    905
    759
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    803
    816
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP H0710554 in view of Reichect DE 102011085356 and Andersen U.S. 2009/0257697.
Re clm 1, JP’554 discloses a rolling-element bearing comprising: a first ring (2, Fig. 2) having a first axial raceway (portion of 2 that contacts 5), a second ring (1) having a second axial raceway (portion of 1 that contacts 5), at least one row of first radial rolling elements (5) radially interposed between the first and second axial raceways, at least one row of axial rolling elements (3)  axially interposed between a radial raceway (portion of 2 that contacts 3) of the first ring and a radial raceway (portion of 1 that contacts 3) of the second ring and radially located between an axial guiding face (surface of 2 that is parallel to cage 6) of the first ring and an axial guiding face (surface of 1 that is parallel to cage 6) of the second ring, and a cage (6) for guiding said row of axial rolling elements, said cage comprising a plurality of successive circumferential cage segments (25, Fig. 1,3 and 4), each of said cage segments including at least two pockets (five pockets shown in drawings) each containing at least one of the axial rolling elements.
JP’554 does not disclose at least one second radial rolling element circumferentially interposed between two adjacent cage segments of the plurality of cage segments, said at least one radial rolling element being radially interposed between the first and second axial guiding faces.
Reichect teaches a rolling element circumferentially interposed between two adjacent cage segments of the plurality of cage segments (element 15 between segments 1, Fig. 2b) for the purpose of providing a bearing with a long service life which can be produced simply and inexpensively ([0007] and [0008]).
It would have been obvious to one of ordinary skill in the art to modify JP’554 and provide at least one rolling element circumferentially interposed between two adjacent cage segments of the plurality of cage segments for the purpose of providing a bearing with a long service life which can be produced simply and inexpensively.
 The combination further provides the rolling element is radially interposed between the first and second axial guiding faces since all rollers in the one row of axial rollers are interposed between the guide faces.
JP’554 in view of Reichect does not disclose the at least one rolling element circumferentially interposed between two adjacent cage segments is a radial rolling element.
Andersen teaches a cross-roller bearing raceway such that some rolling elements are axial loaded elements and others are radially loaded elements (Fig. 6) for the purpose of properly transferring forces acting on the bearing as well as to provide separate rolling elements that substantially only transfer forces they are designed to thereby minimizing wear and tear on the bearing ([0012]-[0013]).
It would have been obvious to one of ordinary skill in the art to modify JP’554 in view of Reichect and provide the at least one rolling element is a radial rolling element for the purpose of properly transferring forces acting on the bearing as well as to provide separate rolling elements that substantially only transfer forces they are designed to thereby minimizing wear and tear on the bearing.
	Re clm 2, the improvement of Reichect and Andersen further discloses the at least one second radial rolling element comprises no more than one second radial rolling element between the two adjacent cage segments. Reichect discloses only one “free” roller between cage segments (Fig. 2b). Andersen discloses the rolling elements being in a different orientation (axial or radial, Fig. 6).
	Re clm 3, JP’554 further discloses each cage segment of the segmented cage comprises a first end (for example, circumferential left end of 25, Fig. 1A) and a second end (circumferential right end of 25) circumferentially spaced from the first end, wherein the first end defines a first abutment surface (circumferentially facing surface at left end of 25) and the second end defines a second abutment surface (circumferentially facing surface at right end of 25).
JP’554 in view of Reichect and Andersen further discloses each of the at least one second radial rolling element (Reichect discloses the “free” roller; Andersen discloses radial orientations) abuts in the circumferential direction against the first abutment surface (9 and 10 of Fig. 1; Reichect) of a first one of the plurality of cage segments and the second abutment surface of an adjacent cage segment.
Re clm 4¸ JP’554 and Reichect further discloses first and second abutment surfaces are substantially planar (Fig. 1A of JP’554; 9 and 10, Fig. 1 of Reichect).
Re clm 5, Andersen further discloses first and second abutment surfaces are concave (circumferential ends of 15, Fig. 6).
Re clm 6, JP’554 further discloses the second ring comprises a protruding nose (portion of 1 that extends radially inward toward 5, Fig. 2) projecting into an annular groove (radial groove formed by 2 which houses rollers 3-5 and projection of 1) of the first ring and has an axial annular surface (portion of 1 that contacts 5) that forms the second axial raceway.
Re clm 7, JP’554 further discloses at least one additional row (two rows are disclosed; 3 and 4, Fig. 2) of axial rolling elements axially interposed between additional radial raceways of the first and second rings.
Re clm 8, JP’554 further discloses said row of axial rolling elements and said additional row of axial rolling elements are disposed on axially opposite sides of the protruding nose of the second ring (Fig. 2 shows the axial rows 3 and 4 on either side of the radial row 5).
Re clm 9, JP’554 further discloses the axial rolling elements and said second radial rolling elements are cylindrical rollers ([0002]).
Re clm 10¸ JP’554 further discloses the first ring is an inner ring (2 is an inner ring, Fig. 2) and the second ring is an outer ring (1 is an outer ring).

Claims 11-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sauter U.S. 2018/0209477 in view of Reichect DE 102011085356 and Andersen U.S. 2009/0257697.
Re clm 11, Sauter discloses a rolling-element bearing (Fig. 1) comprising: a first ring (2) having a first axial raceway (where 11 contacts 6), an upper radial raceway (where 6 contacts 8) and a lower radial raceway (where 10 contacts 7), a second ring (3) having a second axial raceway (where 3 contacts 11), an upper radial raceway (where 3 contacts 8) and a lower radial raceway (where 3 contacts 10), a row of first radial rolling elements (11) between the first and second axial raceways, a first row of axial rolling elements (10) located between the lower radial raceway of the first ring and the lower radial raceway of the second ring and radially located between a lower axial guiding face (portion of 7 that contacts cage of row 10) of the first ring and a lower axial guiding face (portion of 3 that contacts cage of row 10) of the second ring, and a cage (cage around 10) for guiding the first row of axial rolling elements.
Sauter does not disclose the cage comprising a plurality of successive circumferential cage segments, each of said cage segments including at least two pockets each containing at least one of the axial rolling elements and having two circumferentially spaced end walls having an outer surface, and a plurality of second rolling elements, one of the plurality of second rolling elements being located between the end walls of each adjacent pair of the cage segments in contact with the ends walls and radially interposed between the first and second lower axial guiding faces.
Reichect teaches providing a bearing cage (1, Fig. 1) comprising a plurality of successive circumferential cage segments (1s), each of said cage segments including at least two pockets  (shown in Fig. 1 with four pockets) each containing at least one rolling element (15) and having two circumferentially spaced end walls (9 and 10) having an outer surface (surfaces of 9 and 10 facing circumferentially outwardly), and a plurality of second rolling elements (free rollers between cage segments, Fig. 2a and 2b), one of the plurality of second rolling elements being located between the end walls of each adjacent pair of the cage segments in contact with the ends walls for the purpose of providing a bearing with a long service life which can be produced simply and inexpensively ([0007] and [0008]).
It would have been obvious to one of ordinary skill in the art to modify the device of Sauter and provide a plurality of successive circumferential cage segments, each of said cage segments including at least two pockets each containing at least one of the axial rolling elements and having two circumferentially spaced end walls having an outer surface, and a plurality of second rolling elements, one of the plurality of second rolling elements being located between the end walls of each adjacent pair of the cage segments in contact with the ends walls for the purpose of providing a bearing with a long service life which can be produced simply and inexpensively.
The combination further provides all rolling elements in the same race are radially interposed between the first and second axial guiding faces since all rollers in the one row of axial rollers are interposed between the guide faces. Thus, since Sauter discloses the guide faces, and Reichect teaches adding the roller between segments, the added roller must be radially between the guide faces.
Sauter in view of Reichect does not disclose that the second rolling elements are radial rolling elements.
Andersen teaches a cross-roller bearing raceway comprising some rolling elements being axial loaded elements and others being radially loaded elements (Fig. 6) for the purpose of properly transferring forces acting on the bearing as well as to provide separate rolling elements that substantially only transfer forces they are designed to thereby minimizing wear and tear on the bearing ([0012]-[0013]).
It would have been obvious to one of ordinary skill in the art to modify Sauter in view of Reichect and provide that the second rolling elements are radial rolling elements for the purpose of properly transferring forces acting on the bearing as well as to provide separate rolling elements that substantially only transfer forces they are designed to thereby minimizing wear and tear on the bearing.
Re clm 12, the improvement of Reichect further discloses the end surfaces are planar (shown in Fig. 1).
Re clm 14, Sauter further discloses a second row of axial rolling elements (8) located between the upper radial raceway of the first ring and the upper radial raceway of the second ring and radially located between an upper axial guiding face (portion of 6 that contacts cage of row 8) of the first ring and an upper axial guiding face (portion of 3 that contacts cage of row 8) of the second ring.
Re clm 15, Sauter further discloses the second ring comprises a protruding nose (portion of 3 that extends radially inward past radially outermost portions of 6 and 7) projecting into an annular groove (U-shaped cavity formed by 6 and 7) of the first ring, wherein the upper radial raceway of the second ring is formed on a first surface (where 3 contacts 8) of the nose and the lower radial raceway of the second ring is formed on a second surface (where 3 contacts 10) of the nose and the second axial raceway of the second ring is formed on a third surface (where 3 contacts 11) of the nose.
Re clm 16, Sauter further discloses the first ring (2) is a radially inner ring (shown in Fig. 1).

Claims 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Capoldi U.S. 2017/0023064 in view of Reichect DE 102011085356 and Andersen U.S. 2009/0257697.
Re clm 11, Capoldi discloses a rolling-element bearing (Fig. 2) comprising: a first ring (2) having a first axial raceway (6), an upper radial raceway (15) and a lower radial raceway (17), a second ring (3) having a second axial raceway (7), an upper radial raceway (14) and a lower radial raceway (11), a row of first radial rolling elements (5s) between the first and second axial raceways, a first row of axial rolling elements (9s) located between the lower radial raceway of the first ring and the lower radial raceway of the second ring and radially located between a lower axial guiding face (portion of 16 that is radially below 9) of the first ring and a lower axial guiding face (portion of 3 that is radially above 9) of the second ring, and a cage (10) for guiding the first row of axial rolling elements, said cage comprising a plurality of successive circumferential cage segments (20, Fig. 1 and 3), each of said cage segments including at least two pockets each containing at least one of the axial rolling elements and having two circumferentially spaced end walls (23 and 24, Fig. 3) having an outer surface. 
Capoldi does not disclose a plurality of second rolling elements, one of the plurality of second radial rolling elements being located between the end walls of each adjacent pair of the cage segments in contact with the ends walls.
Reichect teaches a segmented bearing cage (1, Fig. 1) a plurality of second rolling elements (free rollers between cage segments, Fig. 2a and 2b), one of the plurality of second rolling elements being located between the end walls of each adjacent pair of the cage segments in contact with the ends walls for the purpose of providing a bearing with a long service life which can be produced simply and inexpensively ([0007] and [0008]).
It would have been obvious to one of ordinary skill in the art to modify the device of Capoldi and provide plurality of second rolling elements, one of the plurality of second radial rolling elements being located between the end walls of each adjacent pair of the cage segments in contact with the ends walls for the purpose of providing a bearing with a long service life which can be produced simply and inexpensively.
The combination further provides the rolling element is radially interposed between the first and second axial guiding faces since all rollers in the one row of axial rollers are interposed between the guide faces.
Capoldi in view of Reichect does not disclose that the second rolling elements are radial rolling elements.
Andersen teaches a cross-roller bearing raceway comprising some rolling elements being axial loaded elements and others being radially loaded elements (Fig. 6) for the purpose of properly transferring forces acting on the bearing as well as to provide separate rolling elements that substantially only transfer forces they are designed to thereby minimizing wear and tear on the bearing ([0012]-[0013]).
It would have been obvious to one of ordinary skill in the art to modify Capoldi in view of Reichect and provide that the second rolling elements are radial rolling elements for the purpose of properly transferring forces acting on the bearing as well as to provide separate rolling elements that substantially only transfer forces they are designed to thereby minimizing wear and tear on the bearing.
Re clm 13, Capoldi further discloses the end surfaces are convex (Fig. 3).
Re clm 14, Capoldi further discloses a second row of axial rolling elements (two rows 9 and 13 are disclosed) located between the upper radial raceway of the first ring and the upper radial raceway of the second ring and radially located between an upper axial guiding face of the first ring and an upper axial guiding face of the second ring (surfaces of 2 and 3 that form raceway space for 13s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656